MEMORANDUM **
Paul Pardinas-Flores appeals the sentence imposed following his guilty plea to being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. Pardinas-Flores asserts that 8 U.S.C. § 1326(b), which permits an enhancement above 8 U.S.C. § 1326(a)’s two-year maximum based on the district judge’s finding that a defendant’s deportation occurred subsequent to a conviction for an aggravated felony, is unconstitutional. This contention, as Pardinas-Flores concedes, is foreclosed. Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that § 1326(b) is a sentencing factor to be found by the judge, not proved to a jury); United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (noting that we continue to be bound by the Supreme Court’s holding in Almendarez-Torres).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.